Proceeding pursuant to CPLR article 78 to review a determination of the New York State Racing and Wagering Board, dated December 1, 1988, which, after a hearing, confirmed a determination denying the petitioner’s 1988 application for a harness racing owner’s license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner renewed his application for a harness racing owner’s license in 1988 after his previous application was denied on the ground that his character and general fitness *629were such that his participation in racing would be inconsistent with the public interest and the best interest of racing generally (see, Kramer v New York State Racing & Wagering Bd., 153 AD2d 606 [decided herewith]). The New York State Racing and Wagering Board (hereinafter the Board) denied his application on the ground, inter alia, that there was insufficient evidence of rehabilitation. The weight to be given evidence of rehabilitation is the responsibility of the Board (see, Matter of Cantor v New York State Racing & Wagering Bd., 73 AD2d 544), and we conclude that the Board’s determination is supported by substantial evidence. This court’s determination is without prejudice to the petitioner’s right to reapply in the future for a license (see, Matter of Warner v New York State Racing & Wagering Bd., 126 AD2d 956; Matter of Cantor v New York State Racing & Wagering Bd., supra). The petitioner’s remaining contentions are without merit. Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.